Order, Supreme Court, New York County (Milton Williams, J.), entered April 9, 1992, which, in a proceeding pursuant to CPLR article 78 to annul respondent’s determination that the subject building is covered by article 7-C of the Multiple Dwelling Law, denied the application to the extent that it was based on constitutional and procedural grounds, and referred all questions of substantial evidence to this Court, unanimously vacated, on the law, the matter is reviewed de novo, and upon such review, respondent’s determination is unanimously confirmed, the petition denied and the proceeding dismissed, without costs.
The points raised by petitioner that were disposed of by the IAS Court are not objections that could have terminated the proceeding within the meaning of CPLR 7804 (g), and thus we review the matter de novo (see, 8 Weinstein-Korn-Miller, NY Civ Prac ¶ 7804.09). Upon such review, we find that respondent’s treatment of two noncontiguous units as a single residence is supported by substantial evidence that neither was used simply for purposes of convenience (see, Briar Hill Apts. *406Co. v Teperman, 165 AD2d 519, 520-521), and that substantial evidence supports respondent’s other factual determinations as well. Concur—Ellerin, J. P., Ross, Asch, Kassal and Rubin, JJ.